UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-23741 INNOTRAC CORPORATION (Exact name of Registrant as specified in its charter) Georgia 58-1592285 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6465 East Johns Crossing, Johns Creek, Georgia 30097 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(678) 584-4000 Securities registered pursuant to Section 12(b) of the Act: Common Stock, Par Value $.10 Per Share. Series A Participating Cumulative Preferred Stock Purchase Rights Name of each exchange on which registered:The NASDAQ Capital Market. Securities registered pursuant to Section 12(g) of the Act:None Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by a check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YesoNox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The aggregate market value of the voting stock held by non­affiliates (which for purposes hereof are all holders other than directors, executive officers and holders of 10% or more of the Registrant’s outstanding Common Stock, and their affiliates) of the Registrant as of June 30, 2010, the last business day of the Registrant’s most recently completed second fiscal quarter was $3,173,498 based on the closing sale price of the Common Stock as reported by the NASDAQ Capital Market on such date.See Item 12. At March 22, 2011, there were 12,860,759 shares of Common Stock, par value $0.10 per share, outstanding, which includes 525,956 restricted shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s Proxy Statement for the 2011 Annual Meeting of Shareholders, to be filed with the Securities and Exchange Commission (the “Commission” or the “SEC”), are incorporated by reference into Part III of this Annual Report on Form 10-K for the year ended December 31, 2010. INNOTRAC CORPORATION TABLE OF CONTENTS Page PART I 2 ITEM 1. BUSINESS 2 CERTAIN FACTORS AFFECTING FORWARD-LOOKING STATEMENTS 7 EXECUTIVE OFFICERS OF THE REGISTRANT 7 ITEM 1A. RISK FACTORS 8 ITEM 1B. UNRESOLVED STAFF COMMENTS 10 ITEM 2. PROPERTIES 10 ITEM 3. LEGAL PROCEEDINGS 12 PART II 13 ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATEDSTOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM 6. SELECTED FINANCIAL DATA 13 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 23 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 42 ITEM 9A. CONTROLS AND PROCEDURES 42 ITEM 9B. OTHER INFORMATION 42 PART III 43 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 43 ITEM 11. EXECUTIVE COMPENSATION 43 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 43 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 43 PART IV 44 ITEM 15. EXHIBITS,FINANCIAL STATEMENT SCHEDULES 44 PART I ITEM 1.BUSINESS Innotrac Corporation (“Innotrac” or the “Company”), founded in 1984 and headquartered in Atlanta, Georgia, provides order processing, order fulfillment and call center services to large corporations that outsource these functions.In order to perform call center and fulfillment functions in-house, a company may be required to develop expensive, labor-intensive infrastructures, which may divert its resources and management’s focus from its principal or core business. By assuming responsibility for these tasks, Innotrac strives to improve the quality of the non-core operations of our clients and to reduce their overall operating costs. Innotrac receives most of our clients’ orders either through inbound call center services, electronic data interchange (“EDI”) or the internet.On a same day basis, depending on product availability, the Company picks, packs, verifies and ships the item, tracks inventory levels through an automated, integrated perpetual inventory system, warehouses data and handles customer support inquiries.Our fulfillment and customer support services interrelate and are sold as a package, however they are individually priced.Our clients may utilize our fulfillment services, our customer support services, or both, depending on their individual needs. Innotrac’s core competencies include: ●Fulfillment Services: ● sophisticated warehouse management technology ● automated shipping solutions ● real-time inventory tracking and order status ● purchasing and inventory management ● channel development ● zone skipping and freight optimization modeling for shipment cost reduction ● product sourcing and procurement ● packaging solutions ● back-order management ● returns management ● eCommerce consulting and integration ●Customer Support Services: ● inbound call center services ● technical support and order status ● returns and refunds processing ● call center integrated into fulfillment platform ● cross-sell/up-sell services ● collaborative chat ● intuitive e-mail response The Company provides a variety of services for a significant number of eCommerce, retail, and direct marketing companies such asTarget.com, a division of Target Corporation, Ann Taylor Retail, Inc., The North Face, Microsoft, AT&T, Qwest, Beachbody, LLC and Thane International.We take orders for our, eCommerce, retail and direct marketing clients via the internet, through customer service representatives at our Pueblo, Colorado call center or through direct electronic transmissions from our clients.The orders are processed through one of our order management systems and then transmitted to one of our seven fulfillment centers located across the country, and are shipped to the end consumer or retail store location, as applicable, typically within 24 hours of when the order is received.Inventory is held on a consignment basis, with certain exceptions, and includes items such as clothing, brand name promotional accessories, books, electronics, small appliances, home accessories, sporting goods and toys. 2 The following table sets forth the percentage of service revenues generated by the Company’s various customer business verticals during 2010 and 2009: eCommerce/Direct to Consumer % % Direct Marketing Modems and Telecommunications products B2B % % The Company is a major provider of fulfillment and customer support services to eCommerce/Direct to Consumer and Direct Marketing industries.For eCommerce and Direct to Consumer businesses, we provide complete integration capabilities between a client’s order entry systems, internet shopping carts, PCI Level 1 compliant credit card processors and product supply sources.Our warehouse management systems provide real time reporting on order fulfillment, stock availability and freight carrier shipment tracking to the end consumer. Our technology integration strategy provides the ability to quickly develop client specific gateways between the major providers of website design hosting services while providing Electronic Data Interface reporting to client based management systems. In early 2011, we created Innotrac Europe GmbH, a joint venture with PVS Fulfillment-Services GmbH, an established provider of end to end fulfillment services in Europe.This expansion is providing a fast to market solution to our United States based clients who want to enter the European market.Additionally, eCommerce and retailers in Europe have easy visibility to Innotrac’s capabilities through on the ground marketing and business development efforts being employed with Innotrac Europe. The Company has historically been a major provider of fulfillment and customer support services to the telecommunications industry.Consolidation in the industry at the product supply level and changes in the technology of delivery mediums used by the telecommunications industry since 2000 has resulted in a lesser concentration of our service revenues to this industry.We project our percent of total revenues from this vertical to be approximately 11% in 2011 compared to 15% in 2010.In prior years, we had expected this decline in services to telecommunications and have focused our development of integration services and value added fulfillment to the eCommerce and Direct Marketing industries. The Company also provides services including customer and distributer communication programs, retailer product rework/finishing services and supplier/retailer compliance reporting for business-to-business (“B2B”) clients including NAPA, The Walt Disney Company, and Spanx. With facilities in Atlanta, Georgia, Pueblo, Colorado, Reno, Nevada, Bolingbrook, Illinois, Columbus, Ohio and two facilities in Hebron, Kentucky, we offer a national footprint to our customers.We are committed to deeper penetration within our existing business lines and continued diversification of our client base.Our long-term goal is to have our business mix spread across a higher number of clients in diverse industries to provide stability during difficult economic periods and avoid the risks associated with high individual account concentration. We will continue to seek new clients and may open additional facilities as needed to service our customers’ business needs. 3 Fulfillment Services Providing effective turnkey order fulfillment solutions for our clients’ products is our primary business.Our capabilities in this area are described below: Fulfillment.We are committed to delivering our clients’ products to their customers on a timely and accurate basis.Our personnel pick, pack, verify and ship product orders and requests for, shoes, clothing, electronic equipment, accessories, books, small appliances, home accessories, sporting goods and toys for our clients.We use several custom-designed, semi-automated packaging and labeling lines to pack and ship products as well as highly automated and conveyorized systems utilizing radio frequency (“RF”) scanning. By utilizing these technologies, we are able to reduce labor costs and provide more timely shipments to our clients’ customers.We streamline and customize the fulfillment procedures for each client based upon the client request and the tracking, reporting and inventory controls necessary to implement that client’s marketing support program.We also offer comprehensive product return services whereby our personnel receive, log, test, repackage and dispose of products that are returned from end-users.Recognizing the importance of minimizing the commoditized cost of freight to the end consumer, we developed our SmartHub planning tool to optimize utilization of our national footprint of fulfillment centers to service our client’s customer dispersion across the country. Our operating locations have earned ISO 9001:2000 certification as follows: Atlanta in 2002 and again in 2010 after moving our fulfillment operations to a different facility, our first Hebron, Kentucky location in 2003, Pueblo in 2004, Chicago in 2005, Reno in 2006, our second Hebron, Kentucky location in 2008, and our Columbus location in 2009.We are dedicated to providing quality service to our clients at every step in the fulfillment process.To ensure order accuracy, shipment inspection and system driven validation are performed to verify the contents exactly match the order prior to shipment.In addition, we have highly sensitive scales at the end of our packaging lines that also assist in ensuring the accuracy of every order.Our 2010 order accuracy rate was 99.8%. Inventory Management.An integral part of our fulfillment services is the monitoring and control of our clients’ inventories.We provide automated inventory management and reporting to assure real-time stock counts of our client’s products, literature and other items.Our inventory systems enable us to provide management information to maintain consistent and timely reorder levels and supply capabilities and also enable the client to quickly assess stock balances, pricing information, reorder levels and inventory values.We offer this information to the client on a real-time basis through our internet gateway or direct system integration. Inventory management data is also utilized in our reporting services.We utilize bar coding equipment in our inventory management systems, which improves the efficiency of stock management and selection.We also perform cycle counts throughout the year to check system-maintained item balances against physical item balances.Our facilities have several layers of security.When necessary, we dispose of clients’ products utilizing established guidelines.Disposal procedures vary depending on the product and client business rules. Purchasing Management.For certain clients, we place orders for products we fulfill with vendors chosen by those clients.Our purchasing management services include assisting a client in negotiating product pricing with the vendor, arranging returns and credits as well as forecasting product quantities required for normal business programs or promotions. Product Consignment and Warehousing.For substantially all of our clients, we warehouse products on a consignment basis and fulfill orders on behalf of our customers for a fee.In certain cases we may purchase and own inventory, but on a significantly reduced risk basis as a result of client guarantees and contractual indemnifications. 4 Customer Support Services Another of our core competencies is providing customer support services.We believe these services are critical to a comprehensive order processing and order fulfillment solution.Our customer support services are described below. Inbound Call Center Services.Our customer service representatives take orders for certain clients and resolve questions regarding shipping, billing and order status as well as a variety of other questions.From time to time they may sell various products for our clients when end consumers call our customer service representatives.To properly handle the call, Innotrac’s automated call distributor identifies each inbound call by the toll-free number dialed and immediately routes the call to the interactive voice response (“IVR”) system or an Innotrac customer service representative.If the caller is placing an order, the caller is immediately transmitted to a customer service representative trained to take the order and enter it into our systems for transmittal to the appropriate fulfillment center.If the customer has a question, complaint or needs return information, the IVR system attempts to resolve these issues by guiding the customer through a series of interactive questions. If IVR automatic resolution cannot solve the problem, the call is routed to one of our customer service representatives who answers the call using our client’s name and is specially trained in the applicable client’s business and products.Our customer service representatives can enter customer information into our call-tracking system, listen to a question and quickly access a proprietary network database using a graphical interface to answer a customer’s question.A senior representative is available to provide additional assistance for complex or unique customer questions.Customer service representatives are also trained to handle introductory level technical support issues.Customer requests are generally resolved with a single call, whether answered by a trained representative or our automated systems. Returns and Refunds Processing.The representatives respond to customer calls about product returns and refunds and obtain information about customer service problems.They facilitate a customer’s return of a product by providing a bar-coded label to the customer.When the returned item is processed and entered into our system, it automatically triggers a pre-set action for reshipment of a product or refund to the customer. Technology Our use of technology enables us to design and deliver services for each client’s fulfillment and customer support needs.Our information technology group, or IT Group, has developed our database marketing support and management systems.Innotrac has a technical integration platform written in Java over an Oracle database, which contains a complete web interface using XML-based Advanced Programming Interface tools that allows clients to transact with us electronically.We deploy the solution running on Sun Solaris utilizing Veritas cluster server software, which provides a high availability computing environment.Veritas backup software, DLT tape libraries and Oracle Hot backup capabilities allow us to backup our production Oracle databases online without interruption to the business unit. Our burstable bandwidth allows us to quickly increase data capacity.Our NetApp storage solutions provide rapid access to data and the ability to scale quickly depending on business demands.Network connectivity is achieved with Cisco routers and local directors. The open architecture of our computer system permits us to seamlessly interact with many different types of client systems.Our IT Group uses this platform to design and implement application software for each client’s program, allowing clients to review their programs’ progress on-line to obtain real-time comprehensive trend analysis, inventory levels and order status and to instantly alter certain program parameters.As the needs of a client evolve, our IT Group works with our client services team to modify the program on an ongoing basis.Information can be exchanged via real-time XML, direct system integration, EDI, internet access and direct-dial applications.We believe that our technology platform provides us with the resources to continue to offer leading edge services to current and new clients and to integrate our systems with theirs.We believe that the integrity of client information is adequately protected by our data security system and our off-site disaster back-up facilities. We primarily utilize the WMOS system from Manhattan Associates as our warehouse management system.We use an internally-developed customized order management system (“OMS”) for clients at our various facilities.WMOS is an advanced fulfillment warehouse management system designed to support large volumes of transactions and users, which enable the effective management of high levels of throughput, from receiving through shipping.WMOS provides efficiencies in inventory management, outbound distribution and task management. Optum warehouse management system is a highly configurable fulfillment solution for fast-moving, high volume, piece-pick operations suitable for our multi-channel retailers and catalogers.OMS is fully integrated with a customized warehouse management solution and includes front-end customer relationship management capabilities, which is used by eCommerce clients as well as direct marketing clients.Our CRMS / OMS offering is PCI DSS Level 1 compliant. 5 We believe that our use of different systems for different types of clients and products allows us to effectively and efficiently manage our warehouse operations to secure a competitive advantage in the fulfillment industry. Our Pueblo call center utilizes the Rockwell Spectrum Automatic Call Distributor, or ACD, switch to handle call management functions.The ACD system has the capacity to handle approximately 1,200 call center representatives and as of December 31, 2010 was supportinga capacity ofapproximately 450 representatives.Additionally, the ACD system is integrated with workforce management software designed to enable management to staff and supervise the call center based on call length and call volume.Our integrated systems allow the customer service representatives to enter orders received via telephone into their computer which transmits the data over T1 lines to our seven fulfillment centers’ order management systems where it is processed.Shortly thereafter the product is picked, packed, verified and shipped to the customer. Personnel and Training Our success in recruiting, hiring and training large numbers of employees and obtaining large numbers of hourly employees during peak periods for fulfillment and call center operations is critical to our ability to provide high quality fulfillment and customer support services.Call center representatives and fulfillment personnel receive feedback on their performance on a regular basis and, as appropriate, are recognized for superior performance. Additional training is provided to all fulfillment center employees quarterly and to our call center representatives on an as-needed basis.To maintain good employee relations and to minimize employee turnover, we offer competitive pay and hire primarily full-time employees who are eligible to receive a full range of employee benefits. As of March 1, 2011, we had approximately 1,250 full-time employees supported by temporary staff on an as-needed basis.Management believes that the demographics surrounding our facilities and our reputation, stability, compensation and benefit plans should allow us to continue to attract and retain qualified employees.Currently, we are not a party to any collective bargaining agreements.None of our employees are unionized. Competition In tailoring services to client needs, we compete on the basis of quality, reliability of service, scope of locations, efficiency, technical capabilities, speed and price.We compete with many companies, some of which have greater resources than we do with respect to various portions of our business.Those companies include fulfillment businesses and call center operations.We believe that our comprehensive and integrated services differentiate us from many of those competitors.We continuously explore new outsourcing service opportunities, typically in circumstances where clients are experiencing inefficiencies in non-core areas of their businesses and management believes we can develop a superior outsourced solution on a cost-effective basis.We primarily compete with the in-house operations of our current and potential clients and also compete with certain companies that provide similar services on an outsourced basis. Government Regulation Telephone sales practices are regulated at both the federal and state level.These regulations primarily relate to outbound teleservices, which, in most cases, we outsource to another company.The few cases where we do conduct outbound teleservices are related solely to the support of our clients with catalog sales programs, and thus are exempt from the regulations most commonly associated with outbound teleservices.We work closely with our clients, companies we outsource outbound teleservices to and their respective advisors to ensure that we and our clients are in compliance with these regulations.We cannot predict whether the status of the regulation of outbound telephone services or e-commerce will change and what effect, if any, this change would have on us or our industry. 6 As part of our fulfillment services, we maintain custody of, pack and manifest products, some of which are subject to Hazardous Material Handling regulations.Our employees are trained and tested using our internal quality control systems to insure we maintain compliance with regulations of the Department of Transportation and Federal Aviation Administration. Intellectual Property We have used the service mark “Innotrac” since 1985 and have registered it and other marks used by us in our business through the US Patent and Trademark Office.The “innotrac.com” domain name has been a registered domain name since 1995.In early 2011 we applied for registration of the SmartHub trademark which we use to promote our freight optimization services for our clients.We also own several other internet domain names.Due to the possible use of identical or phonetically similar service marks by other companies in different businesses, there can be no assurance that our service marks will not be challenged by other users.Our operations frequently incorporate proprietary and confidential information.We rely upon a combination of contract provisions and trade secret laws to protect the proprietary technology we use and to deter misappropriation of our proprietary rights and trade secrets. CERTAIN FACTORS AFFECTING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains certain forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995).These statements concern the Company’s operations, performance and financial condition, including, in particular, whether Innotrac will succeed in growing its existing client base and developing new business.They are based upon a number of assumptions and estimates that are inherently subject to significant uncertainties.Many of these uncertainties are beyond Innotrac’s control.Consequently, actual results may differ materially from those expressed or implied by such forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, those set forth below under Item 1A “Risk Factors.”Those are representative of factors that could affect the outcome of the forward-looking statements.These and the other factors discussed elsewhere in this document are not necessarily all of the important factors that could cause our results to differ materially from those expressed in our forward-looking statements.Forward-looking statements speak only as of the date they are made and we undertake no obligation to update them.The Company qualifies as a “smaller reporting company” under Regulatory Relief Release 33-8876 which became effective February 4, 2008. EXECUTIVE OFFICERS OF THE REGISTRANT The executive officers of Innotrac are as follows: Name Age Position Scott D. Dorfman 53 Chairman of the Board, President and Chief Executive Officer Larry C. Hanger 56 Senior Vice President—Client Services Robert J. Toner 47 Senior Vice President—Chief Operating Officer Salil J.Kulkarni 43 Senior Vice President—Information Technology George M. Hare 55 Chief Financial Officer, Principal Accounting Officer and Corporate Secretary Mr. Dorfman founded Innotrac and has served as Chairman of the Board, President and Chief Executive Officer since its inception in 1984.Prior to founding Innotrac, Mr. Dorfman was employed by Paymaster Checkwriter Company, Inc. (Paymaster), an equipment distributor.At Paymaster, Mr. Dorfman gained experience in distribution, tracking and inventory control by developing and managing Paymaster’s mail order catalog. 7 Mr. Hanger joined Innotrac in 1994 and currently serves as Senior Vice President-Client Services.He served as a Director from December 1997 through February 2004.He served as Vice President—Business Development from November 1997 through April 1999.He served as Innotrac’s Manager of Business Development from 1994 to November 1997, and was responsible for the management of the telecommunication equipment marketing and service business.From 1979 to 1994, Mr. Hanger served as Project Manager—Third Party Marketing at BellSouth Telecommunications, Inc., a regional telecommunications company, where he managed the marketing program for BellSouth’s network services and was involved in implementing the billing options program for BellSouth with Innotrac. Mr. Toner joined Innotrac in June 2001 and currently serves as Senior Vice President—Chief Operating Officer. He held the position of Senior Vice President—Logistics from June 2001until February 2010.Prior to joining Innotrac, Mr. Toner developed 16 years of distribution, logistics, and transportation experience; 14 of those years were with McMaster-Carr Supply Company, a distributor of industrial supplies. Subsequent to McMaster-Carr, Mr. Toner was the General Manager for East Coast Operations for Webvan Group Inc., an Internet retailer. Mr. Kulkarni joined Innotrac in March2011 with over 24 years of experience managing IT and eBusiness strategy and implementation and serves as SeniorVice President-Information Technology.Mr. Kulkarni’sexperienceincludes his leadership roles in the internationalization of OS/2 Netscape Navigator for use in the Nagano Olympics and the introduction of Chinese versions of OS/2 WarpBM. Mr. Kulkarniand his team are responsible for developing, maintaining and enhancing the technology infrastructure that supports Innotrac operations and our clients’ programs. Prior to joining Innotrac, Mr. Kulkarni served as CIO of John H. Harland Company, afinancial and educations services firm, CIO of one of Equifax’s business units and Vice President of eCommerce for Fifth Third Bank in Cincinnati. Mr. Hare joined Innotrac in May 2007 and currently serves as Senior Vice President, Chief Financial Officer, Principal Accounting Officer and Corporate Secretary.Prior to joining the Company, Mr.Hare served from December 2005 to February 2007 as Chief Financial Officer of Devcon International, Corp. (“Devcon”), a $100 million annual revenue, publicly-traded security monitoring and construction company.Prior to joining Devcon, Mr. Hare was Senior Vice President and Chief Financial Officer of CareCentric, Inc. (“CareCentric”), a publicly-traded company listed on NASDAQ until September of 2003, after which date CareCentric ceased to be publicly-traded.Prior to joining CareCentric in April 2002, Mr. Hare was a Partner with Tatum CFO Partners, LLP (“Tatum”).Prior to Tatum, he was a Vice President of ADT Security Systems, Inc., where he held various executive positions, including Managing Director responsible for ADT’s Australia New Zealand operations, which employed 1,800 employees at 30 locations.He has previously held the position of Corporate Director – Financial Planning Analysis for Campbell Soup Company, a NYSE company. ITEM 1A.RISK FACTORS We have a large investment in fulfillment and computer technology equipment as well as long term building leases.A severe or prolonged economic downturn affecting our customers’ unit volume sales could negatively impact our operating results. The overall economy experienced a downturn in the later part of 2008, which continued throughout 2009 and most of 2010.Although the latter half of 2010 showed signs of recovery overall, our client’s volumes during 2010 did not recover to pre 2009 levels and economic forecasts have not resulted in a consensus of when a general strengthening of the economy will occur.Innotrac provides sufficient capacity in its fulfillment operations and electronic data processing systems to support growth in our customers’ business and service those customers during seasonal volume increases.The investment in that capacity can result in an underutilization in our invested assets during a significant or prolonged economic downturn.Furthermore, we lease our buildings with lease terms long enough to secure competitive lease rates, but which expose us to the term of the real property leases limiting our flexibility to reduce fixed capacity for periods of economic downturns.We service varied client business lines and industry verticals which provide some level of protection for such downturns.Our ability to achieve improved operating results will be partially effected by the speed and strength of any recovery from the current economic downturn.A prolonged recovery period or a new significant multi-vertical downturn could adversely affect our future results. 8 We rely on a small number of large clients.If we lose one or more of our largest clients, or if revenues from our largest clients decline, or if we experience unanticipated costs implementing systems and ramping up our services for new clients, our business could be adversely affected. Innotrac focuses on developing long-term contractual relationships with large corporations.A relatively small number of our clients account for a significant portion of our revenues.Our ten largest clients accounted for 78.7% of our revenue in 2010.If we lose one or more of our largest clients, or if revenues from our largest clients decline, our business, results of operations and financial condition could be materially adversely affected.Additionally, if one of these large clients is lost, or revenues from our largest clients decline, we cannot assure you that we will be able to replace or supplement that client with others that generate comparable revenues or profits.During 2009, five of our largest clients were materially affected by the economy with two clients lost due to the decision by one client’s parent company to exit the business entirely and another client moving fulfillment services in-house following its merger with a larger company.Although we believe growth of our existing client base, improvement in the economic climate and continued cost reduction efforts will partially offset the financial impact of this reduced revenue, our future operating results will rely heavily on our ability to sell new business.Such projected new business may not develop and the future loss of any other large account could adversely affect our future results. Noncompliance with any of the covenants under our revolving credit agreement would allow our lender to declare any outstanding amounts to be immediately due and payable. Our revolving line of credit agreement contains financial, change of ownership control and other restrictive covenants.Noncompliance with any of the covenants would allow the lender to declare any outstanding borrowed amounts to be immediately due and payable.From time to time in the past, we have violated various restrictive covenants, and have been obligated to obtain waivers or amendments from the lender.We were in compliance with the fixed charge coverage ratio covenant and other reporting requirements of the credit agreement as of December 31, 2010 and March 31, 2011.If our operating results in the future result in our inability to comply with the existing covenants and we were unable to obtain an amendment, our credit ratings could be negatively affected impairing our ability to finance our operations which could have a material adverse effect on our financial performance and condition. Our written contracts generally do not guarantee specific volume levels and can usually be terminated on little notice. Although we have written agreements with most of our clients, our agreements generally do not assure specific volume or revenue levels.In addition, some agreements provide for termination for any reason on short notice.Furthermore, we are contractually bound to our facility leases until their terms expire.If a client terminates its contract suddenly, we may still have obligations under our leases. If we are not able to keep pace with changing technology, our business will be materially adversely affected. Our success depends significantly upon our ability to: ●integrate new clients in a timely and cost efficient manner; ●enhance existing services; ●develop applications to meet our clients’ needs; and ●introduce new services and products to respond to technological developments. 9 If we fail to maintain our technological capabilities or respond effectively to technological changes, our business, results of operations and financial condition could be materially adversely affected.We cannot assure you that we will select, invest in and develop new and enhanced technology on a timely basis in the future in order to meet our clients’ needs and maintain competitiveness.Our Reno system, which provides service to several of our clients, is completely customized and therefore not supported by third party providers.We are heavily reliant on a small number of developers.If these developers leave, it could materially adversely affect our business.We provide details about our technology in “Business - Technology” in Item 1. Our common stock lacks liquidity and is held by a small number of investors, one of which is in receivership where its creditors would like to sell our shares as soon as possible. As of December 31, 2010, Innotrac officers and directors owned approximately 47.8% of the outstanding common stock and an institutional shareholder, IPOF Fund, L.P., and its affiliates held approximately 33.6%.These ownership positions have resulted in a lack of liquidity in our common stock.Additionally, if any of Innotrac’s significant shareholders decided to liquidate its or their position, our common stock price would likely decline materially. The United States District Court in Cleveland, Ohio has appointed a receiver to identify and administer the assets of the IPOF Fund, L.P. and its general partner, Mr. David Dadante.Based on information from the receiver, the Company understands that the Fund and Mr. Dadante own 4,321,777 shares of common stock of the Company, representing approximately 33.6% of the total shares outstanding, all of which are held as collateral in margin accounts maintained at several financial institutions.The Federal Court has indefinitely restricted the financial institutions holding Company stock owned by the IPOF Fund and Mr. Dadante in margin accounts from selling any of these shares.The court has permitted open market sales by the receiver as he may in his sole discretion determine to be consistent with his duty to maximize the value of the assets of IPOF Fund, and as warranted by market conditions.The receiver has indicated to the Company that he does not intend to direct any open market sales except in circumstances in which he believes that there would be no material adverse impact on the market price for the Company’s shares.Nevertheless, as long as these shares are held in margin accounts where the lenders desire to liquidate the positions, there will be significant downward pressure on the market price of our common stock because the market is concerned that these shares may be sold in a manner that causes the price of our common stock to decline precipitously.This concern is ameliorated to some degree by the prohibition by the Federal Court for an indefinite period on sales of our shares by financial institutions that hold the shares in margin accounts.The Company continues to engage in discussions from time to time with the receiver in an effort to cause the shares to be sold in a manner that causes as little disruption to the market for Company stock as possible.If the Federal Court were to not continue this prohibition before the shares have been sold in such a transaction, then the financial institutions might foreclose on some or all of these shares and sell them into the market, which could have an extremely negative impact on the market price for our common stock. ITEM 1B.UNRESOLVED STAFF COMMENTS As a smaller reporting company, as defined in Rule 12b-2 of the Securities Exchange Act of 1934 (the “Exchange Act”), we are not required to provide the information required by this item. ITEM 2. PROPERTIES Currently, the Company leases all of its facilities.The Company’s corporate headquarters is located in Johns Creek, Georgia, a suburb of Atlanta. The office lease includes 25,000 square feet and expires on March 31, 2015. 10 Due to existing customer growth, Innotrac increased its warehouse and fulfillment center space located in Lawrenceville, Georgia to 200,000 square feet in early 2011 from 115,000 square feet leased in 2010.The Lawrenceville facility lease expires on January 31, 2013. In October 2009 we extended our Pueblo, Colorado facility to include an expiration date of November 30, 2014.The facility provides approximately 87,000 square feet of floor space.Approximately 45,000 square feet are used as a call center, as well as quality assurance, administrative, training and management space.This call center can support 450 workstations of which we utilized over 200 during seasonal activity in November and December 2010.It currently operates from 5:00 am MT to 11:00 pm MT seven days per week.The remaining 40,000 square feet are used for fulfillment services. We operate a facility in Reno, Nevada that consists of over 280,000 square feet and includes administrative office space, a 250,000 square foot fulfillment center and an additional 35,000 square feet of space which previously supported a 200 workstation call center.During 2009 we renegotiated the Reno facility lease agreement to reduce the square footage of the fulfillment center to approximately 193,000 however in September 2010, due to the addition of new clients and growth of existing clients, we again renegotiated the lease to have use of the entire 250,000 square foot fulfillment center.The existing lease expires on December 31, 2012 with a right to renew for an additional 2 years through December 31, 2014. We operate a 354,000 square foot facility in Bolingbrook, Illinois.The lease for this facility was initiated in July 2001.This facility is used exclusively for fulfillment services and contains approximately 40,000 square feet of administrative office space with a lease expiration date of December 31, 2013. We operate a facility in Hebron, Kentucky that initially consisted of approximately 396,000 square feet of fulfillment and warehouse space.Until October 2009, the facility was used primarily for a single client.On July 5, 2009, the parent company of our client announced its decision to liquidate the client’s operations resulting in the Company ceasing to provide services to that client in October 2009.In December 2009, we renegotiated the lease for the building to reduce the square footage from 396,000 to 198,000, with an option to expand as customer needs dictate.We have since added one new customer, provided a more cost effective multiple fulfillment site solution for another customer by splitting the existing customer’s orders between this facility and our Reno facility and project to begin servicing several new smaller customers from the facility during 2011.The lease on the 198,000 square feet expires on February 28, 2015 and we have a first right of refusal to lease the remaining 198,000 during that same term. In December 2005, we entered into a multiple year lease of a new building with an expiration date of June 30, 2011 for a second facility in Hebron, Kentucky.This facility provides approximately 650,000 square feet of fulfillment and warehouse space for our Target.com operations, which began in the second quarter of 2006. In March 2011, we signed an amendment extending the lease term through December 31, 2016 at a reduced rate. We operate a 393,969 square foot facility in Columbus, Ohio.The sublease for this facility was initiated at the date of our acquisition of the fulfillment and reverse logistics business of ClientLogic.In September 2007, we entered into a fifty-three month extension of this sublease with one five-year renewal option. 11 ITEM 3. LEGAL PROCEEDINGS We are not a party to any material legal proceeding.We are, from time to time, a party to litigation arising in the normal course of our business.Although management believes that none of these actions, individually or in the aggregate, will have a material adverse effect on our financial position or results of operations, it is possible that such litigation and the related cost could become material in the future. In 2006 and 2007, certain investors in the IPOF Fund asserted claims against the Company and/or certain of its officers and directors in separate litigation actions.These actions are captioned Small, et al. v. Regalbuto, et al., which asserts claims against the Company, and Amantea, et al. v. Innotrac, Inc., et al. (the court docket in the Amantea action misidentifies the Company as “Innotrac, Inc.”), which asserts claims against the Company and certain current and former officers and directors of the Company, both in the United States District Court for the Northern District of Ohio.The matters were stayed by that court shortly after they were filed. In an order entered October 6, 2010, the Court dismissed the Small, et al. v. Regalbuto, et al. action, without prejudice, subject to being reopend upon written motion to theCourt.In an order entered November 4, 2010, the Court dismissed the Amantea, et al. v. Innotrac, Inc., et al. action, without prejudice, subject to being reopened upon written motion to the Court. The Court took this action because the case has been stayed for nearly three years. The Company believes the claims are without merit and would vigorously defend against these claims if they were re-filed. On February 5, 2010, an individual filed a complaint in the federal court of the Northern District of Alabama on behalf of himself and individuals similarly situated against AT&T, Inc. and Innotrac Corp.The complaint alleges among other items that AT&T and the Company conspired to sell product in a manner which had not been authorized by the individual.In March 2011 the case was settled and we expect a prompt dismissal of the case by the court. 12 PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s Common Stock trades on the NASDAQ Capital Market under the symbol “INOC”.On June 15, 2010, the Company began trading on the NASDAQ Capital Market following a listing change from the NASDAQ Global Market.This change in the specific market of NASDAQ was achieved with no interruption in active listing of the Company’s common stock.The following table sets forth for the periods indicated the high and low sales prices of the Common Stock on the NASDAQ Global and Capital Markets. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2010 $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2009 $ $ The approximate number of holders of record of Common Stock as of March 22, 2011 was 59.The approximate number of beneficial holders of our Common Stock as of that date was approximately 800. The Company has never declared cash dividends on the Common Stock.The Company does not anticipate paying cash dividends in the foreseeable future.Any future determination as to the payment of cash dividends will depend upon such factors as earnings, capital requirements, the Company’s financial condition, restrictions in financing agreements and other factors deemed relevant by the Board of Directors.The payment of dividends by the Company is restricted by its revolving credit facility. ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company, as defined in Rule 12b-2 of the Securities Exchange Act of 1934 (the “Exchange Act”), we are not required to provide the information required by this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion may contain certain forward-looking statements that are subject to conditions that are beyond the control of the Company.Actual results may differ materially from those expressed or implied by such forward-looking statements.Factors that could cause actual results to differ include, but are not limited to, the Company’s reliance on a small number of major clients; risks associated with the terms and pricing of our contracts; reliance on the telecommunications and direct marketing industries and the effect on the Company of the downturns, consolidation and changes in those industries in recent years; risks associated with the fluctuations in volumes from our clients; risks associated with upgrading, customizing, migrating or supporting existing technology; risks associated with competition; and other factors discussed in more detail in “Item 1A – Risk Factors” of this Annual Report on Form 10-K. 13 Overview Innotrac, founded in 1984 and headquartered in Atlanta, Georgia, is a full-service fulfillment and logistics provider serving enterprise clients and world-class brands. The Company employs sophisticated order processing and warehouse management technology and operates seven fulfillment centers and one call center in seven cities spanning all time zones across the continental United States. Prior to 2000, the Company was primarily focused on the telecommunications industry, with over 90% of its revenues being derived through this vertical.Today, the Company primarily serves four lines of business, or industry verticals. This is a result of a significant effort made by the Company to diversify both its industry and client base over the past several years.We classify those industry verticals as i) eCommerce/Direct to Consumer, ii) Direct Marketing, iii) Business to Business, and iv) Telecommunication Products and Modems. During all of 2009 and most of 2010 the United States economy has been in a recession with only the last quarter of 2010 showing signs of a general recovery.Adding to the recession in 2009 was our loss of two key revenue streams.One wasdue to acustomer’s merger in 2008 with a larger company which transitioned some of their services from us to their in-house capacity and the second due to the liquidation ofone of our major customer’s businesses by itsparent company.As a defensive response to this difficult environment in 2009 we i) consolidated our call centers from two locations to one, and ii) shut a facility in Romeoville, Illinois which was at the end of its lease term. As an offensive strategy, during 2009 and 2010 we i) renegotiated the terms of specific leases to reduce the space leased and the rate per square foot paid while maintaining the first right to expand into unused space, ii) maintained administrative payroll to insure our ability to respond to the economy when it improves, iii) invested in a total of five new sales and marketing positions with the expectation of increasing an additional two sales positions in 2011, iv) increased development activities with industry leading internet web hosting / development companies, and v) increased our marketing efforts through targeted business development programs, redesign of our Company website and industry trade show attendance. Additionally, as a result of efforts begun in the second half of 2010, we have signed an agreement to form a joint venture which will be called Innotrac Europe GmbH with an existing fulfillment services company in Germany which will give Innotrac and our customers wishing to distribute product in Europe and the United Kingdom access to an established, integrated network of fulfillment centers, Call Centers, and returns processing centers in those markets.We believe that expansion of our capabilities through this joint venture will provide Innotrac with an access to new clients just entering the United States market and strengthen our relationship with existing clients wanting to expand into Europe. Our business has a long selling cycle.Several new customers, which we began discussionswith inthe spring of 2010, resulted in signed contracts occurring between October of 2009 and January of 2011 andwhich should begin to generaterevenuesbetween January 2011 and July 2011.As a result of this selling cycle, we expectto increaseour customer base during 2011, but a full year of new revenues from those customers will not be seen until 2012.Accordingly, we expect to generate a net loss in 2011 while delivering positive cash flow from operations. Innotrac has twenty-five years of experience as a provider of fulfillment services with installed capacity sufficient to support revenue growth of over thirty percent of our reported 2010 service revenues.With no outstanding debt at December 31, 2010, we have the liquidity to continue to invest in our business development activities to increase our revenues and improve our operating results. Macro-Economic Factors Beginning at the end of 2008 and throughout most of 2010, the United States economy and equity markets went into a negative cycle.The downturn in the economy has affected nearly all sectors of the economy and our existing client volumes are just beginning to show signs of consistent slow increase.We are optimistic that recent months’ trends of improved volumes will continue.We have also seen an increase in new business opportunities. 14 We are continuing to monitor the economic trends and business experience of our customers and closely manage our operating costs which vary with volume.Additionally, we believe our mix of multiple customer industries provides some protection from the impact of the downturn as the economy recovers.However, as discussed in Item 1A “Risk Factors” of this Annual Report on Form 10-K our results can be negatively affected depending on the severity or concentration by industry of a renewed or continuing downturn. Business Mix The following table sets forth the percentage of revenues generated by the Company’s various business lines during 2010 and 2009: Business Line/Vertical eCommerce/Direct to Consumer % % Direct Marketing Modems & Telecommunications products B2B % % eCommerce/Direct-to-Consumer and Direct Marketing.The Company provides a variety of services for a significant number of eCommerce, retail, and direct marketing clients which include such companies as Target.com, a division of Target Corporation, Ann Taylor Retail, Inc., The North Face,Microsoft, Inc., Beachbody, LLC and Thane International.Our revenues are a result of the number of orders and customer service calls received. Our client contracts generally do not guarantee volumes.The percentage of our revenues attributable to our eCommerce and retail clients increased during 2010 as compared to 2009 as a result of their decrease in dollars of revenue sold during 2010 from 2009 being a lesser decrease than the other two categories.We anticipate that the percentage of our revenues attributable to our eCommerce and direct-to-consumer clients will increase during 2011 as we continue to see growth in our customers from this group of clients to be higher than our other client categories. Telecommunications and Modems.The Company has historically been a major provider of fulfillment and customer support services to the telecommunications industry.The consolidation in that industry over the last several years has resulted in a heavy concentration of volume in a few companies, and accordingly, concentration of the service providers to the telecommunication industry.We had previously projected that our revenues in this vertical would decline below 10% of our total revenues starting in 2010.Our actual revenue in this vertical was 14.9% due to a program which operated for a portion of 2010 where we sold land line telephones to consumers.The program was discontinued in November 2010 and as a result we project that our revenues from this vertical will be approximately 10% for 2011. Business-to-Business.The Company provides a variety of services for business-to-business (“B2B”) clients including NAPA and The Walt Disney Company. The decrease of 2.6 percentage points of total revenues from 5.0% in 2009 to 2.4% in 2010 resulted from both the loss of one client in this vertical in 2009 and a reduction in the outsourced fulfillment needs of another client in this category.Although we continue to provide services to business in this vertical, we expect future revenues in this category to remain a smaller portion of our total business mix. Results of Operations The following tables set forth summary operating data, expressed as dollars and a percentage of revenues, for the years ended December 31, 2010 and 2009.Operating results for any period are not necessarily indicative of results for any future period. 15 The financial information provided below has been rounded in order to simplify its presentation. However, the percentages below are calculated using the detailed information contained in the Financial Statements and notes thereto. Thousands of Dollars Year Ended December 31, Service revenues $ $ Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative Depreciation and amortization Operating (loss) income before goodwill impairment ) Goodwill impairment - ) Operating loss ) ) Other expense Loss before taxes ) ) Income tax(provision) benefit - - Net loss $ ) $ ) Percent of Total Revenues Year Ended December 31, Service revenues % % Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative Goodwill impairment - Depreciation and amortization Operating loss ) ) Other expense Loss before taxes ) ) Income tax(provision) benefit - - Net loss )% )% Service revenues. The Company’s service revenues decreased 23.0% to $67.4 million for the year ended December 31, 2010 from $87.4 million for the year ended December 31, 2009. The $20.0 million decrease in service revenues is primarily attributable to: (i) a$10.0 million decrease in revenue from our modem and telecom clients primarily due to the transition of a portion of the AT&T fulfillment business to AT&T’s in-house fulfillment combined with decreased volume from telecom fulfillment due to the industry consolidation previously discussed, 16 (ii) a $5.7 million decrease in our eCommerce vertical primarily due to the loss of the Smith & Hawken business and the clients serviced in the Romeoville facility offset by a net $781,000 increase in volumes from existing clients, (iii) a $2.3 million decrease in revenues from our direct marketing verticaldue to the loss of a client in the first quarter of 2009 and reduced volumes from remaining clients due to the negative economic conditions, offset by the addition of a new client, and (iv) a $1.8 million decrease in revenues from our B2B clients due to the loss of a client serviced in the Romeoville facility and decreased volumes from another client in the B2B category. Freight Revenues. The Company’s freight revenues decreased $335,000 or 2.7% to $12.3 million for the year ended December 31, 2010 from $12.6 million for the year ended December 31, 2009. The decrease in freight revenues is primarily attributable to a $1.3 million decrease in B2B revenue due to reduced volumes, a $423,000 decrease in our eCommerce vertical due to reduced volumes from one of the few eCommerce clients that utilizes Company owned freight accounts, a $324,000 decrease in revenue from our modem and telecom clients primarily due to the transition of a portion of the AT&T fulfillment services in house and reduced fulfillment of telecom products, offset by a net $1.7 million increase in our direct marketing vertical due to the addition of a new client offset by decreased volumes from existing clients. Cost of Service Revenues.The Company’s cost of service revenues, which include labor costs for the fulfillment and call centers, telephone minute fees and packaging material costs, decreased 21.5% to $31.0 million for the year ended December 31, 2010 compared to $39.5 million for the year ended December 31, 2009.Cost of service revenues as a percent of service revenues increased slightly to 46.0% from 45.2% for the years ended December 31, 2010 and 2009, respectively.The $8.5 million decrease in cost of service revenues was primarily due to the combined effect of a decrease in labor costs related to the decreases in service revenue and operating efficiencies resulting from adjusting labor shifts to correspond with client volumes. Freight Expense.The Company’s freight expense decreased 3.2% to $12.1 million for the year ended December 31, 2010 compared to $12.5 million for the year ended December 31, 2009 due to the decrease in corresponding freight revenue for the reasons discussed above. Selling, General and Administrative Expenses.S, G & A expenses, which include facility and equipment costs, account services and information technology costs, management salaries and legal and accounting fees, decreased 13.1% to $35.6 million or 44.7% of revenues for the year ended December 31, 2010 compared to $41.0 million or 41.0 % of revenues for the year ended December 31, 2009.The $5.4 million decrease in expenses in 2010 as compared to 2009 was primarily attributable to a i) $3.9 million reduction in facility related expenses which include renegotiated lease costs, facility management and equipmentmaintenance, ii) a $600,000 reduction in account management costs made to respond to reductions in revenue discussed above, and iii) a $900,000 net reduction in other costs due to cost savings efforts offset by increased costs related to sales and marketing and worker’s compensation loss reserves.SG&A expenses as a percentage of total revenue increased due to the decision to maintain facility and administrative capacity to support projected future growth in the face of the decreased service revenue described above. Goodwill Impairment Expense.During the fourth quarter of 2009, we observed a reduction in unit volumes from our existing clients when comparing the same-week periods of 2009 to 2008.In accordance with ASC topic No 350 – Intangibles – Goodwill and Other, the drop of comparable volume combined with the inability to project when the general economic conditions would improve, resulted in our conclusion to take a non-cash $25.2 million goodwill impairment charge at the end of 2009.This charge was equal to 100% of the carrying value of our goodwill. Income Taxes.The Company’s effective tax rate for the years ended 2010 and 2009 was 0%.At December 31, 2003, a valuation allowance was recorded against the Company’s net deferred tax assets as losses in recent years created uncertainty about the realization of tax benefits in future years.The existence of a net operating loss carryforward at December 31, 2010 means that income taxes associated with any potential taxable earnings for the year ended December 31, 2011 will be offset by a corresponding decrease of this valuation allowance, resulting in an expected effective tax rate of 0% for the year ended December 31, 2011 as well. 17 Liquidity and Capital Resources Liquidity.The Company funds its operations and capital expenditures primarily through cash flow from operations and borrowings under a revolving credit facility with Wells Fargo, N.A. (the Credit Facility). The Company had cash and cash equivalents of approximately $238,000 at December 31, 2010 and $1.1 million at December 31, 2009.Additionally, at both December 31, 2010 and 2009, the Company had no borrowings under its Credit Facility. During the year ended December 31, 2010, the Company generated $526,000 in cash flow from operating activities compared to generating $12.0 million cash from operating activities in the year ended December 31, 2009.The $ 11.5 million reduction was primarily the result of a $902,000 use of cash due to an increase in accounts receivable for the twelve months ended December 31, 2010 compared to $11.2 million of cash generated from a reduction in accounts receivable for the twelve months ended December 31, 2009.This $12.1 million change in cash flow from accounts receivable was the direct result of lower revenue generated in 2009 compared to 2008 producing a reduction in accounts receivable in 2009 while the aging from invoice date of accounts receivable outstanding has remained materially unchanged between the three years of 2008 through 2010.Offsetting the $12.1 million reduced cash flow from the change in accounts receivable was a net $644,000 increase in cash flow from all otheroperating activities.This net $644,000 increase in operating cash flow was primarily the result of i) generating a net loss of $2.7 million in 2010 compared to generating a net income before goodwill impairment of $2.5 million in 2009, ii) increases in accounts payable of $610,000 in 2010 compared to reductions of $4.0 million in 2009 due to lower purchases in 2010 to support reduced total revenues, and iii) reductions in accrued expenses of $468,000 in 2010 compared to reductions of $915,000 in 2009 primarily due to reduced freight and supply vendor payables impacted by reduced total revenues.Additionally, non cash expenses for depreciation, which are included in net income, were $3.5 million compared to $4.3 million for the year ended December 31, 2010 and 2009 respectively. During the year ended December 31, 2010, net cash used in investing activities consisted mainly of capital expenditures and decreased to $1.1 million in 2010 from $1.7 million in 2009.Capital expenditures in both years were made in various facilities to improve operating efficiency or replace equipment as needed. During the year ended December 31, 2010, there was $301,000 cash used by financing activities due to $62,000 of expenses related to the First Amendment to the Credit Facility with Wells Fargo and $239,000 of capital lease payments.During the year ended December 31, 2009, the net cash used in financing activities was $10.2 million, of which $10.1 million was used to repay outstanding advances on the Credit Facility.Additionally during 2009, the Company incurred $152,000 of loan commitment fees as a result of the renewal of the Credit Facility with Wells Fargo in March 2009. The Company estimates that its cash and financing needs through 2011 will be met by cash flows from operations and availability from its Credit Facility.The Company generated positive cash flows from operations in 2010 and 2009.As discussed in the Overview paragraph of this Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, we anticipate growth in our revenues in 2011 however, due to the length of our new business selling cycle, we project a net loss from operations while generating a positive cash flow from operations in 2011 prior to the following change in inventory event.Positively effecting cash flow from operations in 2011 will be an expected reduction in our inventory levels.We only purchase inventory for two customers under contract terms that provide that the risk of inventory obsolescence remain with our customers.During 2010, one of our customers for whom we purchased inventory decided to discontinue a specific business program and liquidate the inventory supporting that program.The inventory buyback requirement is defined as the cost of that inventory, so upon buyback, there will be no resulting revenue recorded in our operating results, consistent with past reporting by the Company.We have been notified that the customer intends to buyback approximately $2.9 million of inventory before the end of the second quarter of 2011.This conversion from inventory to cash will provide liquidity to further support our business development and capital asset expenditures during 2011. 18 During the year ended December 31, 2010, the Company required advances followed by repayment of those advances from its Credit Facility with the Bank resulting in both December 31, 2010 and December 31, 2009 having no amount outstanding on the Credit Facility.We will again require use of the facility for short periods of time throughout 2011, but project to have no net borrowing at the end of the year.Our forecast of an operating loss in 2011, however, required us to enter negotiations with the Bank to obtain an amendment of the 2011 fixed charge ratio covenant of the Credit Facility.We obtained the amendment on March 30, 2011. Credit Facilities.As amended by the First and Second Amendments, the Credit Facility matures on June 30, 2013.The Credit Facility had a maximum borrowing limit of $15.0 million at both December 31, 2010 and 2009.The Credit Facility is used to fund the Company’s capital expenditures, operational working capital and seasonal working capital needs.Although total advances under the Credit Facility cannot exceed the maximum borrowing limit of $15.0 million, the Credit Facility limits borrowings at any time to a specified percentage of eligible accounts receivable and inventory, which totaled $13.5 million at December 31, 2010.The terms of the Credit Facility provide that the amount borrowed and outstanding at any time combined with certain reserves for letters of credit outstanding and general reserves be subtracted from the facility limit or the value of the total collateral to arrive at an amount of unused availability to borrow under the line of credit.The total collateral under the Credit Facility at December 31, 2010 amounted to $13.5 million.There were no borrowings outstanding under the Credit Facility at December 31, 2010 and the total value of reserves and letters of credit outstanding at that date totaled $4.1 million.As a result, the Company had $9.4 million of borrowing availability under the revolving credit line at December 31, 2010. The Company has granted a security interest in all of its assets to the lender as collateral under the Credit Facility.The Credit Facility contains a restrictive fixed charge coverage ratio.The provisions of the Credit Facility require that the Company maintain a lockbox arrangement with the lender, and allows the lender to declare any outstanding borrowing amounts to be immediately due and payable as a result of noncompliance with any of the covenants.Accordingly, in the event of noncompliance, these amounts could be accelerated.The Company was in compliance with all terms of the Credit Facility at December 31, 2010 and March 31, 2010. For the year ended December 31, 2010, we incurred interest expense of $22,000 on the Credit Facility at a weighted average interest rate of 3.31%.For the year ended December 31, 2009, we paid interest expense of $98,000 on the Credit Facility at a weighted average interest rate of 3.22%.At December 31, 2010, the rate of interest being charged on the Credit Facility was 3.26%.The Company also incurred unused revolving Credit Facility fees of approximately $68,000 and $58,000 for the years ended December 31, 2010 and 2009 respectively. On March 27, 2009, the Company entered into a Fourth Amended and Restated Loan and Security Agreement (the “2009 Credit Agreement”) with Wachovia Bank, National Association which changed its name to Wells Fargo Bank, (the “Bank”).Pursuant to the 2009 Credit Agreement, as amended by the First and Second Amendments, the term of the Credit Facility has been extended through June 30, 2013 and maintains the Banks security interest in all of the Company’s assets.The Credit Facility has a maximum borrowing limit of $15.0 million (including the issuance of letters of credit up to $2.0 million in face value), but limits borrowings to a specified percentage of eligible accounts receivable and inventory. Interest on borrowings pursuant to the 2009 Credit Agreement is payable monthly at specified rates ranging from either the Base Rate (as defined in the 2009 Credit Agreement) plus between 2.00% and 2.50%, or, at the Company’s option, the LIBOR Rate (as defined in the 2009 Credit Agreement) plus between 3.00% and 3.50%, in each case with the applicable margin depending on the Company’s Average Excess Availability (as defined in the 2009 Credit Agreement).The Company will pay a specified fee on undrawn amounts under the Credit Facility.After an event of default, all loans will bear interest at the otherwise applicable rate plus 2.00% per annum. 19 The 2009 Credit Agreement contains such financial, affirmative and negative covenants by the Company as are usual and customary for financings of this kind which can result in the acceleration of the maturity of amounts borrowed under the Credit Facility, including, without limitation, a restriction on cash dividends, change in ownership control covenants, a subjective material adverse change covenant and financial covenants.The 2009 Credit Agreement includes such events of default (and, as appropriate, grace periods) and representations and warranties as are usual and customary for financings of this kind.The Company paid a customary closing fee upon the closing of the 2009 Credit Agreement and would pay a specified fee upon any early termination of the Credit Facility, which fees are customary for transactions of this type. On May 14, 2010 and March 30, 2011, respectively,the Company entered into the First and Second Amendments to the 2009 Credit Agreement with the Bank.Each amendment was effective immediately upon signing and the Company paid a customer closing fee upon signing each amendment.The main purpose of both amendments was to replace the Fixed Charge Ratio covenant included in the existing terms of the Credit Agreement with maximum monthly and cumulative loss limits for 2010 and 2011. The First Amendment provided for the following specific changes to the terms of the Credit Facility: a. in the event the current Chief Financial Officer of the Company no longer holds that position, the Company is provided with 150 days to fill that position; b. the definition of collateral is amended to restrict amounts included as accounts receivable for the sale of product to $4.0 million as a sub limit under the unchanged maximum borrowing limit of $15.0 million; c. the twelve month trailing fixed charge ratio as defined in the Credit Facility changed from 1.35 for each month and is a) waived for all of 2010 and replaced with maximum monthly and cumulative loss limits, and b) reset to specific monthly ratios ranging from 0.35 in January 2011 to 1.35 in December 2011 with all months after December 2011 remaining at 1.35 until maturity of the Credit Facility; and d. the excess availability block (the Availability Block), representing the amount of collateral held by the Company before any advances can be made on the Credit Facility will be $3.0 million until the twelve month trailing fixed charge ratio for 90 days in arrears and projected 90 days ahead exceeds 1.0, at which time the Availability Block will be reduced to $2.5 million. The Second Amendment provided for the following specific changes to the terms of the Credit Facility: a. the term of the Credit Facility was extended twelve months to June 30, 2013 from the original termination date of June 30, 2012; b. the fixed charge ratio defined in the First Amendment to the Credit Facility for the monthly periods following April 1, 2011 are i) waived through June 30, 2012, ii) replaced with maximum monthly and cumulative loss limits through March 31, 2012, and iii) the Bank has made a commitment to develop in March 2012 specific financial covenants for the period of April 2012 through June 2013 that will be based on the financial projections of the Company; and c. the unused line fee charged by the Bank is increased from one-half of one percent, or 0.5%, to three quarters of one percent, or 0.75%, per annum of the amount by which the $15.0 million Credit Facility limit exceeds the total of loaned advances outstanding plus letters of credit outstanding calculated on a daily basis. Contractual Obligations.The Company’s primary long-term contractual commitments consist of operating leases.As of December 31, 2010, the Company did not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on the financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources.In addition, as of December 31, 2010, the Company did not participate in any guarantees of other entities’ obligations, structured finance arrangements, synthetic leases, repurchase obligations or similar commercial or financing commitments. 20 The following table sets forth the Company’s contractual commitments by period. For additional information, see Note 6 to the Financial Statements (in 000’s). Payments Due by Period Total Less than 1 year 1-3 years 4-5 years After 5 years Operating leases $ Capital Leases $ $ $ $
